OFIFXCE op
                     THE AFNBRXEY                        GENERAL
                                    AUSTIIV.TEXAS
                                                                        FACAN   DICKEON
PRICE  DANIEL
ATmRNEK GENERAL                        Max'oh27, 1948                    *mm *IIoemANr


         Bon. L. A. Wooda                      Cplnlon   lo.   Y-528
         state Superintendent
         Public Inatrrrotion                   Be:   Authority of Board oi
         Department OS Eduoation                     Bdudatloh to aooept
         Austin, Texas                               publisher~a~ gift or
                                                     ooples of a H.otioaal
         Attentionr      Hon. H.A. Olass             work on the early hla-
                                                     tory of a raligloos
                                                     mot for disthlbution
                                                     to the publio aohoole.
         Dear Qlw
                     We refer to your letter of r?osat date whioh
         read8 aa iollom        -
                     yAt the..se ~, ~ileetlag iii.; the mate
                                  ‘y
              Bosrid 'Of 3Muoation .U Boud vab off,@m4
              ati a gift I#$ r~pabl%ihev f6p dietributi6n
              to’thi3 publLo eohoola .of the State 10 QOO-
              oopies of’ a 2&6X iiiititlad FRIBRD~~dBUA-
              SIOR., .The oiT6r’ was ‘llrdii 66ntl&jent upon
              the B~srdii~- pry*.    th0 a-0 ht 0itwh0 lo,-
              000~aopiea    Zr68Rev Y*lc -013, f’ to. thd Weto
              Textbook Deposit&y ih Atiiitia, Texas, frik
              whldh~@oUat the book ootU4~be 4liitMbuted
              to ‘loos1 rrohobls; l%e ~book i8 in ao sefim
              8~tbxtboolc that oould be uae4 80 the barils
              for a aourse’o? lnstriidtion.      -It lh a-iia-
              Mona1 et*       dealSag uitb the early life’
              an4 ouzftosts~ of ,the Quaker8 in th&s oouatry.
                        ‘In oonsl4e&g-this       ratter, a qGrtloi
                  arose to the Boaml’e~ authority to aoaept
                  auah an oiler   an4 to prorble     a book for, 1180
                  in’the public sohools of the rtste that h84
                  zgapti~   lided   or provided for by the leg-
                               Homover, there wae a question
                  of the p&ment 02. fhi      't from Rev York City
                  to the State Textbook %tposltoq In Austin.
                  Aooordlngly the Boar4 requested that your
                  opinion be sollolted   with mmpeot to it8
                  authority on the roregoing points. . .
                                                         -.



Hon. L. A. Woods, page 2   (V-528)


          "(1) Does the State Board of Educa-
     tion have authority to accept as a gift
     from 8 publishing compmy a book that does
     not meet the reqtir&ents ?or a textbook
     In any of the subjeot fields prescrLbedby
     the legislatureand wbieh~has not been re-
     gularly adopted and placed under contra&
     according to the provisionsas set but in
     the Articles of the Free Textbook bw?
          "(2) Is the State Board of Educa-
     tion authorized to pay the.?relghtfrom
     Nen York City to Austin, Texas on such a
     book as the one described,inQuestion #l?"
          Article 28112,V. C. S., provides, In part:
          "It .sballbe the duty of the State
     Board af Education . . . to meet annually
           a114at such other tlmee as It may
     ie'&leQ together by the Chairman, for
     the purpose of copsiderlngthe advlsabll-
     ity of continuingor 4lscontlnulng,at the
     expirationof each oUrrent contract, any
     or,811 o? the State adopted textbooks in
     use in the public aohoola of Texas, an4'og
     maklna such adODtiOn8 as are Drovlded for
     in Artloles.2843. 2844 an4 2844a. . i .
     as amended . . ." U%iphasls ours)
          Thus, the basal and suppU$uent&y textbooks
which the Board o? Education may adopt'.?or uae",lnan4
dlstribtitgonIn :the'Publlc~"Free
                                &hiiols -of this State
               O$ .liated.inArticles 2843, 2844 and
are tinumerat@d'
28&a, aa. amended.
          Article 2843 furthe%~provides:
          (I     The State Board of Edutitiou
     shall &e'authority to select and adopt
     uniform textbooks to be used in the.Public
     Free Schools o?,Texas, and the booka so



     oontain anythlnu of a uarszrtisan
                                   or sectarian
     aharaotsr~ . . .T CEmphaalsours)
    ,!
-        :

                                 _~   .



             Hon. L. A. Woods, page 3       (V-528)


                           Article 2860 provideal
                       "The books adopted b ~~th&Commi.sslon
                  (State Board.of            nnder the pro-
                  visiona of this ~lau (Articles2842,- 2876j,
                  Inclusive,as amended, V. C. S.) shall be
                  intrcducedand nsed.as textbooks to the ex-
                  clualon of all others in Public Free Sohbola
                  of thla State . . i" (Worbs in parenthesis
                  added)
                        We are advised in your letter that the book of-
             fered as a gift by a publisher ?or distributionto the
             public schools is in no sense a textbook that could be
             used as the basis for a aourae of'lnstruction.The auth-
             ority of the Board of Education being limited under the
             provisions of the textbook lam to the ssleotion,adop-
             tion, purchase an4 distributionof'statutorgtextbooks
             designatedin drtialeg’2843,.,2844     and 28446, arj 1~1nende4,
             it Voul4 folltqv that the Bolurd iis without authority to
             l4opt OF oatme to be’dlrtrlbiite4    in the pub110 rohoolr
             of thin State a book, ruoh aa the oao oilezwd, uhloh ha8
             been 4etermlne4 to br Iri no mw       L textbook OF whioh
             aould not be 4erlgnatr4 am a ~rtatutoryto&book.          The
                            nb luthimlt to r4dlj;t.wto dlltribute ruoh
                            meooa4 q wr i lo n’lrla r wer rrlro
                                                             d la.the


                       (                  ,4!m!?z,
                        The Mate Boar4'oi'Eduoat~oa"lrayaot
                  aooept, adopt, and eaume to be dlrtslbrrted.
                  to the publlo f~eo a.ahoola of TeUa, a
                  b,6ok that'doem~ qOt.oohewlthla the require-
                  aeat or aubjoot fliUdr prhalrlbed     in the
                  State textbook  l&war Oonreq~eatly,      tRa
                  Boar4 rry aot U(I) Stab textbook flu148 ior
                  F,zt      of tmarporktloa      or cUrtributlarrf
                             .

                                                    Pour8 very. truly,




             ATTORREX QENERAL
             OEOtplv